Citation Nr: 1033407	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative osteoarthritis of the cervical spine.

2.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) prior to March 23, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for 
GERD after March 23, 2009.

4.  Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1982 to September 
2004, including service in Southwest Asia from January 1991 to 
May 1991.  Among his awards and decorations, he is the recipient 
of the Combat Infantry Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in January 2009 for further 
development and, with the exception of the Veteran's increased 
rating claim for radiculopathy of the left upper extremity, is 
now ready for appellate review.

During the pendency of the Veteran's appeal, the Board notes that 
an increased evaluation of 10 percent for radiculopathy of the 
left upper extremity was granted, effective October 1, 2004 (the 
date following discharge from service), and an increased 
evaluation of 10 percent for GERD was granted effective March 23, 
2009.  The U.S. Court of Appeals for Veterans Claims has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum benefit 
is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarded a higher rating but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  

As the rating criteria governing evaluations for GERD and 
radiculopathy provide for potentially higher ratings than the 10 
percent assigned, these increased evaluations do not constitute a 
full grant of the benefits sought on appeal.  Thus, 
notwithstanding the increase in evaluations provided on appeal 
for GERD and radiculopathy, the issues currently before the Board 
include whether he is entitled to a compensable rating for GERD 
prior to March 23, 2009, whether he is entitled to a rating in 
excess of 10 percent for GERD after March 23, 2009, and whether 
he is entitled to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity. 

The Board also recognizes that the Veteran appealed the May 2005 
decision of the RO that denied entitlement to service connection 
for a left wrist disorder.  However, after he perfected his 
appeal and the matter was remanded by the Board, the RO granted 
service connection for a left wrist disorder in a May 2010 rating 
decision.  Accordingly, as the grant of service connection 
constitutes a full grant of benefits, this issue is no longer on 
appeal.

The issue of entitlement to an initial rating in excess of 10 
percent for radiculopathy of the left upper extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.





FINDINGS OF FACT

1.  Throughout the entire time on appeal, the Veteran's cervical 
spine disability has been manifested by complaints of pain and 
limitation of forward flexion to 30 degrees; incapacitating 
episodes of intervertebral disc syndrome or ankylosis of the 
entire cervical spine has not been shown.

2.  Throughout the entire appeal period, the Veteran's GERD has 
been manifested by pyrosis and left arm pain; dysphagia, 
regurgitation, or considerable impairment of health have not been 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no 
higher, for degenerative osteoarthritis of the cervical spine 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003-5241 
(2009).

2.  Prior to March 23, 2009, the criteria for a disability rating 
of 10 percent, and no higher, for GERD have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic Code 
7346 (2009).

3.  After March 23, 2009, the criteria for a disability rating in 
excess 10 percent for GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic Code 7346 
(2009).




(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, the Veteran's claims arise from his disagreement 
with the initial evaluation following the grant of service 
connection for osteoarthritis of the cervical spine and GERD.  
The U.S. Court of Appeals for the Federal Circuit and the U.S. 
Court of Appeals for Veterans Claims have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As an initial matter, the RO 
obtained VA outpatient treatment reports, and the Veteran 
submitted statements and private medical evidence on his behalf.  

Additionally, in February 2008, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2008 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding flare-ups, pain, and limited range of motion as it 
pertained to his cervical spine (see T. at p. 29-30), in addition 
to information regarding chest pain, pain in the arm, loss of 
weight, and difficulty swallowing relevant to GERD (see T. at p. 
32-33).  Therefore, not only were the issues "explained . . . in 
terms of the scope of the claim for benefits," but "the 
outstanding issues material to substantiating the claim," were 
also fully explained.   See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence, 
other than the fact that a new examination was needed to evaluate 
the current level of severity of the Veteran's disabilities, 
which was the basis of the Board's January 2009 remand, that 
might be available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claims for an 
increased rating for osteoarthritis of the cervical spine and 
GERD.  As such, the Board finds that, consistent with Bryant, the 
undersigned Veterans Law Judge complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to 
adjudicate the claims based on the current record.

Further, specific VA medical examinations regarding the Veteran's 
osteoarthritis of the cervical spine were conducted in January 
2005 (to which addendums were provided in June 2005 and August 
2005), April 2009, and February 2010, and his GERD disability was 
also evaluated in VA medical examinations dated January 2005 and 
March 2009.   With regard to these VA medical examinations, there 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's osteoarthritis 
of the cervical spine or GERD since the most recent VA 
examinations, and the duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

The Board further finds that the above VA examination reports to 
be thorough and adequate upon which to base a decision with 
regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disabilities under the applicable 
rating criteria.  Importantly, there is no indication that the 
Veteran's past medical history or that any relevant fact was 
misstated.  The Board recognizes the Veteran's March 2010 
statement asserting that his April 2009 and February 2010 VA 
cervical spine examinations are inadequate because he was 
informed that range of motion testing was omitted.  However, a 
review of the claims file reveals that the April 2009 VA 
examination was complete with the exception that an opinion had 
not been rendered on whether repetitive range of motion testing 
would further reduce his range of motion.  These findings were 
the exclusive product of the February 2010 VA examination.  Thus, 
when considered together, the Board finds that the Veteran was 
provided with adequate VA examinations with respect to his 
claims.  

The Board is also satisfied there was substantial compliance with 
the January 2009 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
In this regard, the RO obtained relevant VA treatment records 
with regard to his increased rating claims for osteoarthritis of 
the cervical spine and GERD, and he was provided with additional 
examinations to evaluate the current level of severity of his 
service-connected disabilities.  In addition, both issues were 
subsequently readjudicated in a March 2010 Supplemental Statement 
of the Case (SSOC).  Given these actions taken by the RO, the 
Board finds that the Board's January 2009 remand directives were 
substantially complied with and, thus, there is no Stegall 
violation with regard to these matters.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

At the outset, the Board notes that the Veteran is appealing the 
initial disability ratings assigned for osteoarthritis of the 
cervical spine and GERD.  As such, the claims require 
consideration of the entire time period involved and 
contemplation of staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

I.  Degenerative Osteoarthritis of the Cervical Spine

In addition to the regulations discussed above, the Board 
acknowledges that in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare- ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (providing that "functional loss due to pain is to 
be rated at the same level as the functional loss when flexion is 
impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

In this case, the Veteran contends that his cervical spine 
disability is of such severity so as to warrant a disability 
rating in excess of 10 percent.  During his February 2008 hearing 
before the undersigned Veterans Law Judge, he explained that he 
experiences pain in the neck, which is exacerbated by studying 
and other activities, with occasional flare-ups and limited range 
of motion.  T. at p. 10, 29-30.

Under Diagnostic Code 5003, which pertains to degenerative 
arthritis, a disability rating in excess of 10 percent will be 
warranted if the evidence absence of compensable limitation of 
motion, with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, and occasional 
incapacitating exacerbations (20 percent for arthritis Diagnostic 
Code 5003).  In addition, the Veteran may also be entitled to a 
disability rating in excess of 10 percent for the following:  
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees (20 percent disabling); combined 
range of motion of the cervical spine not greater than 170 
degrees (20 percent disabling); muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent disabling); forward flexion of the cervical spine limited 
to 15 degrees or less (30 percent disabling); favorable ankylosis 
of the entire cervical spine (30 percent disabling); unfavorable 
ankylosis of the entire cervical spine (40 percent disabling).  
The General Rating Formula for Diseases and Injuries of the 
Spine, 38 C.F.R. § 4.71a.   Also, a higher rating may be assigned 
for intervertebral disc syndrome with incapacitating episodes, to 
be rated as appropriate under The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a (2009).

After a careful review of the claims file, the Board finds that a 
rating in excess of 10 percent is indeed warranted by the 
evidence of record.  Specifically, according to the revised range 
of motion testing results from a January 2005 VA examination 
(which were corrected in a June 2005 addendum) and an April 2009 
VA examination, the Veteran demonstrated forward flexion ranging 
from 0 to 30 degrees.  Because the April 2009 VA examination 
noted that mild discomfort and tightness was noted at the extreme 
ends of motion, his limitation of motion is considered impeded at 
this point.  38 C.F.R. § 4.40 (explaining that "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  As the Veteran's forward flexion was 
limited to 30 degrees, he did not possess forward flexion 
"greater than 30 degrees," i.e. of 31 degrees or more.  

The Board recognizes that other range of motion test results of 
record demonstrated flexion to a greater degree and indicated a 
lesser degree of impairment:  an August 2005 VA treatment report 
noted that he was able to achieve 38 degrees of flexion (which is 
rounded to 40 degrees for VA purposes pursuant Note (4) of the 
spine regulations) and the February 2010 VA examination noted 45 
degrees of flexion prior to the onset of pain.   However, given 
the more limited range of motion demonstrated in the June 2005 
and April 2009 VA examinations, the Board resolves doubt in the 
Veteran's favor and finds that his limitation of flexion more 
nearly approximates limitation of flexion to 30 degrees.  As 
such, the criteria for the next higher 20 percent rating have 
been met.  

In determining whether a disability rating in excess of 20 
percent is warranted for the Veteran's cervical spine disability, 
the Board notes that forward flexion of the cervical spine is not 
limited to 15 degrees or less so as to warrant the next higher 30 
percent disability rating under The General Rating Formula for 
Diseases and Injuries of the Spine.  As stated above, all VA 
examinations and range of motion testing demonstrated forward 
flexion to at least 30 degrees prior to the onset of pain.  

The Board has also considered whether functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint, warrants the assignment of a higher evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  In 
this regard, the April 2009 VA examination addendum projected 
that, during times of increased symptoms, "he more than likely 
[would] have some additional limitations in his neck range of 
motion."   However, the extent of such limitation was not 
reasonably discernable based upon the examiner's evaluation.  
Moreover, VA examination reports of June 2005 and February 2010 
specifically indicated that there were no additional limitations 
of motion due to fatigue, weakness, or lack of endurance on 
repetitive use.   Given this demonstrated functional ability, 
therefore, the evidence does not show additional functional loss 
due to pain, weakness, or fatigability that is consistent with 
such a limited range of motion so as to more nearly approximate 
the criteria for the next-higher, 30 degree disability rating.  
Accordingly, even in contemplation of the factors set forth in 
DeLuca, the Board finds that assignment of a disability rating 
greater than 20 percent is not warranted in this case.

Further, the evidence of record does not demonstrate favorable 
ankylosis of the entire cervical spine so as to warrant a 30 
percent disability rating.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health 68 (4th ed. 1987)).  Despite the fact that the 
Veteran underwent a spinal fusion of C5-C6, all three VA 
examinations demonstrated significant range of motion of the 
cervical spine; he was able to perform all relevant ranges of 
motion, including flexion, extension, lateral flexion 
bilaterally, and lateral rotation bilaterally, to a substantial 
degree.  These findings are inconsistent with a finding of 
ankylosis, or "immobility and consolidation" of a joint, much 
less complete ankylosis of the entire cervical spine.  Therefore, 
the evidence does not support a disability rating in excess of 20 
percent for ankylosis.

Next, the Board finds that incapacitating episodes of 
intervertebral disc syndrome have not been shown with relation to 
the cervical spine so as to warrant a disability rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Note (1) defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."  38 C.F.R. § 4.71a.
Here, although the Veteran testified that sometimes, during the 
most extreme flare-ups, he needs to "lay down or take pills" 
(see T. at p. 8), a review of the claims file is absent for any 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest as prescribed by a physician.  To 
the contrary, in the January 2005 VA examination, the Veteran 
expressly denied having physician-prescribed incapacitation in 
the past 12 months or any loss of work due to pain.  Therefore, a 
higher disability rating for incapacitating episodes of 
intervertebral disc syndrome is not warranted.

The Board also acknowledges that Note (1) of the General Rating 
Formula for Disease and Injuries of the Spine requires that 
associated objective neurological abnormalities be separately 
evaluated under the appropriate Diagnostic Code.  However, in 
this case, with respect to the Veteran's complaints of radiating 
pain and numbness to the left upper extremity, he has already 
been assigned a separate compensable rating for radiculopathy.  
As the issue of whether he may be entitled to an increased rating 
for his left upper extremity radiculopathy is being remanded to 
the RO, for the reasons set forth below, and the evidence does 
not suggest the involvement of any other neurological 
disabilities related to the cervical spine, an additional 
separate ratings for neurological manifestations is not warranted 
at this time.  

In summary, the Veteran's cervical spine disability has been 
manifested by pain and limitation of motion.  For the reasons 
discussed above, his symptoms more nearly approximated the rating 
criteria for a 20 percent rating, but no higher.  Therefore, his 
claim for an increased rating is allowed to this extent.

II.  GERD

The Veteran's GERD is currently rated as 0 percent disabling 
(noncompensable) prior to March 23, 2009, and as 10 percent 
disabling after March 23, 2009.  

GERD is rated by analogy to hiatal hernia under Diagnostic Code 
7346 of 38 C.F.R. § 4.97.  Under the applicable rating criteria, 
a 10 percent rating is assigned when two or more of the symptoms 
required for a 30 percent evaluation are present, but are of less 
severity.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.   Id.  The terms "severe impairment of health" and 
"considerable impairment of health" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
'"equitable and just."  38 C.F.R. 
§ 4.6.

Turning first to whether an increase is warranted prior to March 
23, 2009, the Board finds it significant that the Veteran's 
symptoms of pyrosis (chest pain or heartburn) and left arm pain, 
which were the basis for the assignment of a 10 percent rating in 
a March 2010 Supplemental Statement of the Case, were present 
prior to March 23, 2009.  A review of the record reveals that, in 
the January 2005 VA examination, the Veteran reported that, in 
2004, he continued to have "pain in his chest, left arm, with 
short[ness] of breath until he 'burped.'"  The exam then noted 
that, with an adjustment of diet, his GERD discomfort "almost 
stopped" but that he was prescribed Protonix, which he used 
about once every two months.  However, the improvement of 
symptoms noted the January 2005 VA examination report did not 
appear to last.  Specifically, after the Veteran sought emergency 
room treatment in June 2005 and July 2005 for complaints of chest 
pain, also described as chest discomfort until belching, he was 
directed to restart Protonix.  Moreover, in his February 2008 
hearing testimony, he related recurrent symptoms of chest pain, 
accompanied by left arm pain.  

This evidence suggests that the Veteran's impairment did not 
immediately increase in severity on March 23, 2009, the date of 
his most recent VA examination, so as to only warrant a 
compensable, 10 percent rating as of this date.  Rather, as the 
Veteran had a prior history of complaints of pyrosis and left arm 
pain, the Board finds that the evidence warrants a compensable 
rating prior to March 23, 2009.  Thus, resolving doubt in the 
Veteran's favor, he meets the criteria for the assignment of a 10 
percent for both of the time periods on appeal.

In next contemplating whether the Veteran's disability warrants a 
disability rating in excess of 10 percent, the Board finds it 
significant that the Veteran consistently denied any history of 
dysphagia or regurgitation.  He expressly denied dysphagia and 
regurgitation in the January 2005 VA examination, as well as in 
the most recent the March 2009 VA examination.  Additionally, 
during his February 2008 hearing, he testified that he did not 
"feel . . . bile in his mouth" and that he had "no problem 
swallowing."  T. at p. 18, 33.
The Board acknowledges that the Veteran's GERD is symptomatic; as 
stated above, his disability is productive of pyrosis and arm 
pain.  However, the evidence of record does not show that he 
experiences either dysphagia or regurgitation so as to warrant a 
higher rating under Diagnostic Code 7346.  Nor does the Board 
finds that the Veteran's symptoms have been productive of 
considerable impairment of his health.  To the contrary, the 
Veteran reported in the February 2008 hearing that he had not 
been treated for GERD for approximately one, and his most recent 
March 2009 VA examination expressly described the disability as 
"mild."  As such, the Board concludes that the Veteran's GERD 
has not been productive of considerable impairment of health, and 
therefore the schedular criteria for a rating in excess of 10 
percent for GERD have not been met, either prior to or after 
March 23, 2009. 

In conclusion, the Board grants an increased rating to 10 
percent, but no higher, prior to March 23, 2009, for GERD, and 
the Veteran's appeal is granted to this extent.  However, as 
discussed above, as his symptoms have not more nearly 
approximated the criteria for a rating in excess of 10 percent, a 
disability rating in excess of 10 percent remains denied 
throughout the entire appeal period.  

Finally, with regard to both of the Veteran's increased rating 
claims (for a cervical spine disability and GERD), the Board has 
considered the Veteran's statements and testimony asserting that 
his symptoms are of such severity so as to warrant a higher 
rating.  In this case, the Board acknowledges that he is 
competent to report symptoms that he experiences through his five 
senses because this requires only personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined by 
the pertinent evidence of record.  Therefore, the Board finds 
that the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, to 
be more probative than the Veteran's assessment of the severity 
of his disabilities.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  However, in this case, although the 
evidence demonstrates that the Veteran is not working, 
unemployability has not been shown.  Rather, the evidence 
indicates that the Veteran is not working because he is currently 
enrolled in masters degree and PhD program, as indicated in the 
February 2008 hearing and the April 2009 VA examination.  
Accordingly, TDIU has not been reasonably raised by the evidence 
of record or expressly by the Veteran himself, and the Board 
finds that the provisions of 38 C.F.R. § 4.16 are not for 
application in this case.

III.  Extraschedular Consideration

The Board has also considered whether either of the Veteran's 
increased rating claims warrant referral for an extraschedular 
rating, which is a component of a claim for an increased rating 
under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, throughout the appeal period, frequent periods of 
hospitalization related to the Veteran's GERD or cervical spine 
disorder have not been shown.  In fact, with regard to his 
increased rating claim for GERD, during the February 2008 
hearing, he expressly noted that he had not been treated for his 
GERD for about one year.  In addition, the record weighs against 
a finding of occupational impairment or average industrial 
impairment that is in excess of that contemplated by the assigned 
rating criteria.  In evaluating his occupational impairment, the 
Veteran testified that he is pursuing a masters degree in math 
and physics, "plus PhD programs" (T. at p. 6), and the April 
2009 VA examination noted that the Veteran works long hours as 
part of a study program.  

Moreover, the Board finds the rating criteria for cervical spine 
disorders and gastrointestinal disorders reasonably compensate 
the Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.   Thus, the Board finds that his 
disability pictures are adequately contemplated by the rating 
schedule, and the assigned schedular evaluations are, therefore, 
adequate.

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disability under 38 C.F.R. § 
3.321 is not warranted.


ORDER

A disability rating in of 20 percent for degenerative 
osteoarthritis of the cervical spine is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Prior to March 23, 2009, a disability rating of 10 percent for 
GERD is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

After March 23, 2009, a disability rating in excess of 10 percent 
for GERD is denied.



REMAND

Although the Board regrets the additional delay, yet another 
remand is required with respect the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
radiculopathy of the left upper extremity.  Specifically, certain 
action requested in the January 2009 Board remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(indicating that a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure compliance 
with those terms).

In a January 2009 remand, the Board specifically directed that, 
if any "benefits sought on appeal remained denied, the [V]eteran 
and his representative should be provided with a Supplemental 
Statement of the Case (SSOC)."  The Board also directed that the 
"SSOC must contain notice of all relevant action taken on the 
claims for benefits" since the issuance of the last Statement of 
the Case (SOC).  

The RO, in a March 2010 rating decision, granted an increased 
rating for radiculopathy of the left upper extremity and assigned 
a 10 percent rating effective October 1, 2004, the day following 
discharge from service.  However, the 10 percent evaluation 
awarded by the RO constitutes less than the maximum available 
benefit and, therefore, does not constitute a full grant of 
benefits or otherwise abrogate the appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, pursuant to the January 2009 Board 
remand directives, the Veteran and his representative should have 
been provided a SSOC regarding the issue of whether he is 
entitled to an initial disability rating in excess of 10 percent 
for radiculopathy of the left upper extremity. 

The January 2009 remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand orders.  
The U.S. Court of Appeals for Veterans Claims has addressed this 
issue in Stegall v. West, 11 Vet. App. 268 (1998), wherein it 
states that, where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  Therefore, a remand is required to ensure that the 
Veteran and his representative have a meaningful opportunity to 
respond to an SSOC, which contains notice of all relevant action 
taken on the claim to date since the issuance of the last SOC, in 
compliance with the Board's January 2009 remand request.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be 
provided an SSOC regarding the issue of 
entitlement to an initial disability rating 
in excess of 10 percent for radiculopathy of 
the left upper extremity.  The SSOC must 
contain notice of all relevant action taken 
on the claim since the issuance of the last 
November 2006 SOC that addressed the matter, 
and the Veteran and his representative should 
be provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


